DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.
Applicant’s election without traverse of Group I (Claims 1-17) in the reply filed on 10/18/2021 is acknowledged.

Drawings
The drawings were received on 10/18/2021.  These drawings are accepted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 8-10, and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maness (US 8,348,056).


a vessel (vessel 1810) comprising a base (base, below 1825) and at least one sidewall (one of right or left vertical walls of 1810, Figure 18A), wherein the at least one sidewall is connected to the base (see the sidewalls connected to bottom most portion, Figures 18A-18B), wherein the at least one sidewall and base define an interior volume of the vessel (interior volume having 1821 and 1815); 
an absorbent material (absorbent material 1825 and 1870, Figures 18A-18B) positioned within the interior volume of the vessel (within the vessel 1810); 
a cover (cover 1828, which is the retainer lid) capable of connecting to the at least one sidewall (connected to the right and left sidewalls in Figures 18A-18B); 
a port (port 1844A) having a first side (first side facing outward towards the exterior of the cover) and a second side (second side faces towards 1864), wherein the first side faces an exterior of the vessel and the second side faces the interior volume of the vessel; and 
a tube (tube comprising 1862 and 1864) coupled to the second side of the port (coupled to the second side), wherein the tube is capable of directing an unclaimed fluid from an unclaimed implement toward the absorbent material.

3: Maness teaches the claimed invention as discussed above for Claim 1 and Maness further teaches that the base comprises a polygonal shape (in this case, a rectangular shape, Figures 18A-18B).

4: Maness teaches the claimed invention as discussed above for Claim 1 and Maness further teaches that the cover has a complementary shape to the sidewalls and interior volume of 

5: Maness teaches the claimed invention as discussed above for Claim 1 and Maness further teaches that the cover defines an opening (cover has openings 1842A and 1842B, which are capable of receiving a plurality of unclaimed implements) and the vessel is configured to receive a plurality of implements through the opening.

8: Maness teaches the claimed invention as discussed above for Claim 5 and Maness further teaches that the port is positioned in the cover (port 1844A is in communication with the cover at 1842A).

9: Maness teaches the claimed invention as discussed above for Claim 8 and Maness further teaches that the port is positioned at a first end (port is positioned at the bottom end of the cover) and the opening is positioned at a second end of the cover (top end of the cover).

10: Maness teaches the claimed invention as discussed above for Claim 8 and Maness further teaches that the port and opening are positioned adjacent to one other in the cover (the port 1844A and opening 1842A are positioned adjacent to one other in the cover, see Figure 18B).



17: Maness teaches the claimed invention as discussed above for Claim 8 and Maness further teaches that the unclaimed fluid comprises a bodily fluid, a pharmaceutical composition, or a combination thereof (the unclaimed fluid can be absorbed by the absorbents of Maness)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maness (US 8,348,056) in view of Sasaki et al. (Sasaki US 4,995,871).


Sasaki teaches a circular needle detacher/container having a tubular shape, thereby having a circular shaped base (see Figures 21a-21c).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maness such that the shape of the container was made to be tubular, thereby having the base being a circular shape since a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  

Claim 6-7 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maness (US 8,348,056) in view of Racicot et al. (US 6,247,592).

6-7: Maness teaches the claimed invention as discussed above for Claim 5 except that wherein the cover comprises a gate configured to substantially seal the opening in a first position and provide access to the interior volume of the vessel in a second position and the gate slides or rotates from the first position to the second position.
Racicot teaches a gate (cover flap 46), substantially sealing the opening of 49 when in the first position (closed) and providing access to the interior when in the second (open position) (col. 8, ll. 15-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maness such that the cover of Maness was provide with a gate capable of sealing the opening and provide an open and closed position in order to permit 

12-14: Maness teaches the claimed invention as discussed above for Claim 1 except that the port comprises an adaptor compatible with a discharge end of the implement and the adaptor comprises a Luer lock, and a shield around the port.
Racicot teaches a shield (cover flap 46), substantially sealing the opening of 49 when in the first position (closed) and providing access to the interior when in the second (open position) (col. 8, ll. 15-41) and a luer fitting or adapter provided on aperture 49 to facilitate disposal of waste products (col. 8, ll. 15-27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maness such that the cover of Maness was provide with a gate capable of sealing the opening and provide an open and closed position in order to permit temporary access to the interior when the gate is opened, and to seal the opening when not in use to prevent spillage of contents within and to provide a luer fitting at the opening to facilitate disposal of waste products, as taught by Racicot (col. 8, ll. 15-41).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maness (US 8,348,056) in view of Alcouloumre et al. (Alcouloumre US 2009/0266729).

15: Maness teaches the claimed invention as discussed above for Claim 1 except that the absorbent material comprises a gel.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Maness such that the material of choice for absorbent material is hydrophilic gel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KING M CHU whose telephone number is (571)270-7428. The examiner can normally be reached Monday - Friday 10AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272 - 4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/King M Chu/Primary Examiner, Art Unit 3735